Citation Nr: 0827275	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The appellant has no active duty service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that determined that the appellant was a civil 
service employee (civilian) on board a military ship.  

In July 2008, the appellant testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 


FINDING OF FACT

The appellant does not have active military, naval, or air 
service.  


CONCLUSION OF LAW

The appellant is not eligible for Department of Veterans 
Affairs benefits.  38 U.S.C.A. §§ 101, 1110, 1131, 1521 (West 
2002); 38 C.F.R. § 3.1 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish basic eligibility for VA benefits, the 
record must show that the appellant is a veteran.  
38 U.S.C.A. §§ 1110 (the United States will pay compensation 
to any veteran disabled as a result of injury or disease 
incurred during service in a time of war if the veteran was 
discharged under conditions other than dishonorable), 1131 
(same for period other than war), 1521 (VA will pay a pension 
to each veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability).  The 
term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  The appellant has not submitted a DD-
Form 214 nor has he submitted any other evidence of active 
military, naval, or air service.  

To the contrary, the appellant admits that he has no active 
military, naval, or air service.  He acknowledges that he 
worked for the Department of the Navy, Military Sealift 
Command, in a civil service (civilian) position.  May 2005 
Report of Contact (when asked what branch of service he 
served in, the appellant stated that he was civil service 
(civilian) and worked on board a Navy ship); Transcript at 2 
(I was a civil service worker at the time of Desert Shield 
and Desert Storm for military service commander); Transcript 
at 3 (he agreed he was working as a civilian and never had 
military duty).  

His status as a civilian employee is supported in the record 
by a December 1991 group life insurance form, a May 1992 
settlement agreement between the appellant and the Department 
of the Navy regarding his separation from federal service due 
to medical disability, and a claim for worker's compensation.  

Since active military, naval, or air service is a necessary 
prerequisite for benefits from the Department of Veterans 
Affairs and the appellant has no such service, he is not 
eligible to receive benefits.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

No notice letter was sent to the appellant before the initial 
May 2005 letter decision.  Although the appellant has not 
raised any notice issues, the failure to provide complete, 
timely notice to the claimant raises a presumption of 
prejudice, so that VA has the burden to establish that the 
appellant was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the appellant was not prejudiced by the failure to send 
notice before the initial determination because he admits he 
has no active military, naval, or air service.  As a matter 
of law, the appellant is ineligible to receive the benefits 
he sought.  He was not prejudiced by the failure to inform 
him that he had to present evidence of his active service 
because such evidence does not exist.  Even if properly 
informed, it would have been impossible for him to do so.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The appellant was provided with the 
opportunity to present sworn testimony at a personal hearing 
before the undersigned Veterans Law Judge.  

The appellant asked VA to obtain various medical records, 
which was not done.  But the issue of benefits based on his 
current medical condition became moot once the issue of basic 
eligibility for benefits was decided against the appellant.  
Since the appellant was ineligible for benefits as a matter 
of law, no matter what medical evidence was contained in the 
requested records, he could not have substantiated his claim 
for those benefits.  Given the evidence of the appellant's 
ineligibility for benefits, VA did not have a duty to obtain 
the requested medical records.  VA thus fulfilled its duty to 
assist the appellant in obtaining evidence to substantiate 
his claim.  


ORDER

Entitlement to basic eligibility for VA benefits is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


